J-A27004-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF: C.L.P., A           :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: D.P., MOTHER                 :
                                         :
                                         :
                                         :
                                         :   No. 1223 EDA 2021

               Appeal from the Order Entered June 17, 2021
    In the Court of Common Pleas of Delaware County Orphans' Court at
                            No(s): 0085-2019

 IN RE: ADOPTION OF: G.F.P.              :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
 APPEAL OF: D.P., MOTHER                 :
                                         :
                                         :
                                         :
                                         :
                                         :   No. 1224 EDA 2021

               Appeal from the Order Entered June 17, 2021
    In the Court of Common Pleas of Delaware County Orphans' Court at
                            No(s): 0086-2019


BEFORE: PANELLA, P.J., DUBOW, J., and McCAFFERY, J.

MEMORANDUM BY DUBOW, J.:                        FILED JANUARY 7, 2022

      Appellant, D.P. (“Mother”), appeals from the June 17, 2021 Orders

entered in the Delaware County Court of Common Pleas that involuntarily

terminated her parental rights to ten-year-old C.L.P. and nine-year-old G.F.P.

(collectively, “Children”). Upon review, we affirm.

FACTUAL AND PROCEDURAL HISTORY
J-A27004-21



       In his Pa.R.A.P. 1925(a) Opinion, the Honorable Richard H. Lowe

provided a detailed and thorough recitation of the factual and procedural

history of this case, which we adopt for purposes of this appeal. Trial Ct. Op.,

filed 8/29/21, at 1-10.       In sum, Mother and C.P. (“Father”) are biological

parents to Children. Father passed away on June 11, 2015. On July 31, 2015,

the Delaware County Department of Children and Youth (the “Agency”) took

emergency custody of Children after concerned neighbors contacted police

and the “SWAT” unit found Mother in a semi-conscious state in her home with

Children.1    Police escorted Mother to the Crisis Center at Crozer Chester

Medical Center and the Agency placed Children with maternal relatives.

       On September 16, 2015, the trial court adjudicated Children dependent,

returned Children to Mother’s care, and implemented Agency supervision

within the home.       On July 7, 2016, less than a year later, police arrested

Mother for public intoxication when she was found wandering in a parking lot

with her Children after ingesting 60 prescribed Xanax within a 14-day period.

The Agency once again obtained emergency custody of Children and placed

them with their maternal great aunt (“Aunt”), in their present kinship foster

home.      As a result of numerous arrests and convictions, Mother was

incarcerated for 90 days and sentenced to one year of probation.           As a

condition of probation, Mother was directed to comply with mental health

treatment. Mother complied with the terms of her probation and moderately
____________________________________________


1Neighbors had observed Mother outside wearing late Father’s football helmet
and breaking things in their backyard.

                                           -2-
J-A27004-21



complied with the Agency’s permanency plan. On October 10, 2018, after

approximately 27 months in kinship care, Children were returned to Mother’s

care.

        Less than three months later, on January 9, 2019, the Agency obtained

emergency custody of Children for the third time after the Agency made an

unannounced visit to Mother’s home, the Agency caseworker observed

Children visibly fearful of Mother, and Children reported that Mother physically

abused them on a regular basis and would not let them sleep.            Mother

informed the Agency caseworker that if Mother did not drink alcohol she would

die. Children were once again placed in the care of their Aunt.

        On May 29, 2019, during a supervised visit, a social worker observed

Mother argue with and strangle her son, C.L.P., leaving red marks on his

throat. When the social worker attempted to intervene, Mother attempted to

strike her. C.L.P. was transported Crozer Chester Medical Center where staff

diagnosed him with strangulation. Police subsequently arrested Mother and

changed her with Strangulation and other related charges, and after

investigation, the Agency determined Mother to be a perpetrator of child abuse

against C.L.P. Mother remained incarcerated from May 2019 until October

2019, and on June 11, 2020, pleaded guilty to a lesser charge of Harassment.

        On August 9, 2019, the Agency filed involuntary termination of parental

rights petitions against Mother regarding Children.

        From May 2020 to December 2020, Mother had over twenty encounters

with the Marcus Hook Police where she was acting intoxicated and/or erratic

                                      -3-
J-A27004-21



which resulted in incident reports, including Mother: answering her door naked

when police arrive at the home on numerous occasions, calling police to the

home to observe her holding a dead rabbit and squeezing out the innards,

flashing her breasts at neighbors and police, placing her dogs on the roof of

one of the police patrol cars in the police parking lot, threatening neighbors

and police, instructing police to arrive at her home naked, and inviting police

in the home to have sex with her. At least one of the encounters led to police

completing an involuntary mental health commitment of Mother due to

concerns about her personal safety.

      On January 28, 2021, March 12, 2021, and May 13, 2021, the trial court

held hearings on the Agency’s termination petitions. The trial court heard

testimony from Stephen Mechanick, M.D., an expert in the field of psychiatry;

Catherine Pace, Marcus Hook Police Department Police Clerk; Police Officer

Christopher Reynolds; Stefanos Papadopoulos, Holcomb Behavioral Health

substance abuse assessor; Karen Dybner-Madero, Psy.D., a licensed

psychologist; Jessica Bishop, Agency caseworker; and Mother. The Agency

submitted exhibits into evidence including, inter alia, four psychiatric

evaluations of Mother conducted by Dr. Mechanick, twenty police incident

reports regarding Mother, Mr. Papadopoulos’s substance abuse assessment of

Mother, and four psychological evaluations of Mother and Children conducted

by Dr. Madero.

      The Agency’s witnesses testified to the above events. Additionally, Dr.

Mechanick testified that he diagnosed Mother with alcohol use disorder;

                                      -4-
J-A27004-21



benzodiazepine use disorder, particularly Xanax; stimulant use disorder,

particularly Adderall; and an unspecified personality disorder. N.T. Hearing,

1/28/21, at 19. Dr. Mechanick further testified that Mother’s diagnoses have

remained consistent throughout his four evaluations, Mother has not sustained

any improvement in her psychiatric condition, Mother has not achieved or

maintained sobriety, and his opinion—to a reasonable degree of psychiatric

certainty—is that Mother cannot safely provide for Children physically and

emotionally. Id. at 19-72.

      Mr. Papadopoulos testified that he completed a comprehensive

substance abuse assessment of Mother on November 2, 2020, and based upon

Mother’s report that she regularly uses alcohol and benzodiazepines, Mother

met the criteria for inpatient short-term rehabilitation. Id. at 273-275.

      Dr. Madero testified that she completed multiple bonding evaluations,

both between Mother and Children and between Aunt and Children.             Dr.

Madero testified that Children love Mother, but do not feel safe in her care and

that it is not a beneficial relationship for Children. N.T. Hearing, 3/12/21, at

33-34. She stated, in her opinion, that termination of parental rights is in

Children’s best interest and that Children would feel relieved and “an

enormous emotional burden lifted off of them.” Id. at 51-52.

      Caseworker Ms. Bishop testified that Mother was often combative,

aggressive, and threatening, that Mother would not accept services or allow

the Agency into her home, and that Mother disagreed with treatment

recommendations.     Id. at 174.    Ms. Bishop further testified that Mother

                                     -5-
J-A27004-21



displayed erratic behavior in front of Children during scheduled visitations,

including calling Children liars, berating Children, repeatedly cursing in front

of Children, appearing intoxicated, slurring speech, and appearing in

inappropriate clothing. Id. at 174-198. Ms. Bishop stated that C.P. told her

multiple times that he wants to be adopted, and that both Children have

expressed wanting to end or shorten visitation.        Id.   Finally, Ms. Bishop

testified that Children are thriving in their kinship foster home with Aunt, and

that a termination of parental rights is in Children’s best interest.

      On May 19, 2021, the trial court involuntarily terminated Mother’s

parental rights to Children pursuant to 23 Pa.C.S. § 2511(a)(8) and (b).

      Mother timely appealed. Both Mother and the trial court complied with

Pa.R.A.P. 1925.

      Mother raises the following issues for our review:

      1. Did the trial court err[] in determining that the [A]gency
         proved, by clear and convincing evidence, the requirements of
         23 Pa.C.S. [§] 2511(a)(8) for the involuntary termination of
         [Mother]’s parental rights, in that: [t]he trial court erred in not
         admitting and considering [Mother]’s ongoing mental health /
         drug and alcohol treatment documentation that continued after
         the petitions for termination were filed. This treatment should
         have been considered as indication that the conditions which
         led to the removal or placement of the child no longer existed
         as they had when the children were first placed in foster care.
         These documents were indicative of an ongoing treatment and
         not actions initiated after the petitions were filed.

      2. Did the trial court err[] in determining that the [A]gency
         proved, by clear and convincing evidence, the requirements of
         23 Pa.C.S. [§] 2511(a)(8) for the involuntary termination of
         [Mother]’s parental rights, in that: [t]he trial court erred in not
         considering the significantly problematic issue of [Mother]’s


                                      -6-
J-A27004-21


         treating physician continuing to provide her with mood altering
         medications when she had a history of drug dependency.
         These medications, and [Mother]’s behavior as a result, were
         a significant factor, put forth by the agency, in criticizing her
         ability to parent.

      3. Did the trial court abuse[] its discretion by giving significant
         weight to the testimony of Dr. Stephen Mechanick, an [A]gency
         contracted psychiatrist. Dr. Mechanick did not treat [Mother]
         but only evaluated her at the request of [the Agency].

      4. Did the trial court abuse[] its discretion in finding that the
         termination of parental rights would best serve the needs and
         welfare of the children when there is a strong and loving bond
         between [M]other and [C]hildren, and severance of that bond
         will cause irreparable harm to [C]hildren.

      5. Did the court err in considering the [A]gency’s petition to
         terminate the rights of [Mother] when subsidized permanent
         legal custodianship would be the more appropriate and least
         restrictive goal. [C]hildren currently reside with a relative of
         [Mother] and therefore termination of [Mother]’s parental
         rights should have been avoided.

      6. Did the trial court abuse[] its discretion by failing to properly
         consider and sustain [Mother]’s counsel’s objections and
         directing the hearings progress?

Mother’s Br. at 5-6 (renumbered and reordered for ease of disposition).

LEGAL ANALYSIS

      When we review a trial court’s decision to grant or deny a petition to

involuntarily terminate parental rights, we must accept the findings of fact and

credibility determinations of the trial court if the record supports them. In re

T.S.M., 71 A.3d 251, 267 (Pa. 2013). “If the factual findings are supported,

appellate courts review to determine if the trial court made an error of law or

abused its discretion.” Id. (citation omitted). “Absent an abuse of discretion,

an error of law, or insufficient evidentiary support for the trial court’s decision,



                                       -7-
J-A27004-21



the decree must stand.” In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009)

(citation omitted).   We may not reverse merely because the record could

support a different result. T.S.M., 71 A.3d at 267. We give great deference

to the trial courts “that often have first-hand observations of the parties

spanning multiple hearings.” Id. Moreover, “[t]he trial court is free to believe

all, part, or none of the evidence presented, and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.,

855 A.2d 68, 73-74 (Pa. Super. 2004) (citation omitted).

      Section 2511 of the Adoption Act, 23 Pa.C.S. § 2511, governs

termination of parental rights, and requires a bifurcated analysis. “Initially,

the focus is on the conduct of the parent.” In re Adoption of A.C., 162 A.3d

1123, 1128 (Pa. Super. 2017) (citation omitted).          “The party seeking

termination must prove by clear and convincing evidence that the parent’s

conduct satisfies the statutory grounds for termination delineated in Section

2511(a).” Id. (citation omitted). If the court determines that the parent’s

conduct warrants termination of his or her parental rights, the court then

engages in “the second part of the analysis pursuant to Section 2511(b):

determination of the needs and welfare of the child under the standard of best

interests of the child.” Id. (citation omitted).

Termination Pursuant to Section 2511(a)(8)

      In her first three issues, Mother challenges the trial court’s conclusion

that the Agency presented clear and convincing evidence to terminate

Mother’s parental rights pursuant to Section 2511(a)(8) of the Adoption Act.

                                      -8-
J-A27004-21



      Section 2511(a)(8) provides for termination of parental rights where the

petitioner proves by clear and convincing evidence that “[t]he child has been

removed from the care of the parent by the court or under a voluntary

agreement with an agency, 12 months or more have elapsed from the date of

removal or placement,” and “the conditions which led to the removal or

placement of the child continue to exist[.]” 23 Pa.C.S. § 2511(a)(8); In re

C.L.G., 956 A.2d 999, 1005 (Pa. Super. 2008) (en banc). In addition, the

petitioner must prove that termination of parental rights “would best serve

the needs and welfare of the child.” 23 Pa.C.S. § 2511(a)(8).            Section

2511(a)(8) creates a three-prong test requiring consideration of (1) whether

the child has been removed from the parent for twelve months or more, (2)

whether the conditions which led to the removal continue to exist, and (3)

whether termination would best serve the child’s needs and welfare. In re

Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa. Super. 2003). Section

2511 (a)(8)   requires   only   that   the conditions continue   to   exist,   not

an evaluation of a parent’s willingness or ability to remedy those conditions.

In re Adoption of R.J.S., 901 A.2d 502, 511–12 (Pa. Super. 2006). Further,

this Court defines the relevant “conditions” broadly. See In re C.L.G., 956

A.2d at 1006-07 (concluding that a parent failed to remedy the conditions

which led to her child’s removal when the removal resulted primarily from the

parent’s positive drug test for cocaine and the parent was later incarcerated

for drug offenses). Regarding the third prong, it is important to note that the

needs and welfare analysis pursuant to Section 2511(a)(8) is distinct from the

                                       -9-
J-A27004-21



needs and welfare analysis pursuant to Section 2511(b), and courts must

complete their Section 2511(a)(8) needs and welfare analysis before reaching

Section 2511(b). Id. at 1009.

     Instantly, the trial court found that Children had been removed from the

home for the third time, and that twelve months or more had elapsed from

the date of the most recent placement to the termination hearing. Trial Ct.

Op. at 13 n.17. Notably, except for a three-month failed reunification with

Mother, Children have been in placement for over five years. The trial court

also found that that Children were removed from Mother’s care due to Mother’s

mental health issues and substance abuse and “the evidence clearly

demonstrates that such conditions have continued to exist, all the way

through at least March 12, 2021.” Id. at 13 n.18.       Finally, the trial court

found that termination of Children’s parental rights would best serve

Children’s needs and welfare. Id. at 13. The trial court opined:

     On the one hand, this is a sad case of a mother whose problems
     with mental health issues and substance abuse has plagued her
     for years, and who has been unable to care for her children, for
     much more than 12 months from the date of removal in January,
     2019 for the third and final time. Sadly, the conditions that led to
     the removal or placement of [] Children continue to exist, and
     termination of parental right would best serve the needs and
     welfare of Children. On the other hand, there is much to celebrate
     about [] Children. It is unrefuted that they are thriving in their
     foster home with their [A]unt, where they get to see many
     extended family members on a regular basis and where they have
     become straight-A students.

Id. at 1.   The record supports the trial court’s findings and we decline to

reweigh the evidence.      Accordingly, the Agency presented clear and


                                    - 10 -
J-A27004-21



convincing evidence to terminate Mother’s parental rights pursuant to Section

2511(a)(8).2

Mother’s Participation in Mental Health Treatment and Key Recovery

Program

       Mother first argues that the trial court erred in not admitting and

considering evidence regarding Mother’s mental health treatment with Dr.

Katz or her participation in the Key Recovery program, both of which she re-

enrolled in subsequent to the notice of the filing of the termination petitions.

Mother’s Br. at 13-15. Mother acknowledges that Section 2511(b) provides,

in relevant part, that: “with respect to any petition filed pursuant to subsection

(1)(1), (6), or (8), the court shall not consider any efforts by the parent to

remedy the conditions described therein which are first initiated subsequent

to the giving of notice of the filing of the petition.” 23 Pa.C.S. § 2511(b).

However, Mother argues that she initiated both treatments prior to the filing

of the termination petitions and when she returned to both treatments over a

year after discontinuing them, it was a continuation of treatment. Mother’s

Br. at 13-15.

       The trial court rejected Mother’s characterization and concluded that

both actions were initiated after August 2019, when the Agency gave Mother

____________________________________________


2 Mother’s argument that the trial court erred in terminating her parental
rights under Section 2511(a)(8) because the petitions were filed 7 months
after the Agency placed Children in foster care (for the third time) is waived
because Mother failed to raise this issue in her Rule 1925(b) Statement. See
Pa.R.A.P. 1925(b)(4)(vii).

                                          - 11 -
J-A27004-21



notice of the filing of the termination petitions, because “the gaps between

her earlier actions and her conduct after the filing of the petition[s] lead the

court to conclude that her later conduct was not a continuation of her earlier

efforts.” Id. The record supports the trial court’s findings and we discern no

abuse of discretion.

Mother’s Treating Physician Dr. Weisner

       Mother next argues that the trial court erred in not considering evidence

that Mother’s treating physician, Dr. Weisner, prescribed her mood-altering

medication for over 20 years, and contends that “Mother was physically and

psychologically abused by Dr. Wiesner.”3 Mother’s Br. at 17-20. Mother’s

claim lacks merit.

       As stated above, Section 2511(a)(8) does not require that the court

evaluate a parent’s willingness or ability to remedy the conditions which led

to the removal of his or her child, just whether the conditions continue to

exist. In re Adoption of R.J.S., supra at 511. The trial court found that

the conditions which led to Children’s removal continue to exist, and

explained: “even if poor treatment by a doctor who treated her until sometime

before August 2018 provides some excuse for her conduct, the fact that her

problems continue to the present day means that we have not erred in




____________________________________________


3 Dr. Weisner died in 2018 and did not testify at the termination hearings,
however Dr. Weisner is mentioned in various evaluations that were admitted
into evidence.

                                          - 12 -
J-A27004-21



considering her continuing conditions, whether or not she has the ability or

willingness to remedy such conditions.” Trial Ct. Op. at 14. We agree.

Dr. Mechanick’s Testimony

      In her third issue, Mother presents a one-paragraph argument that the

trial court placed too much weight on Dr. Mechanick’s testimony. Mother’s Br.

at 30. As stated above, we decline to reweigh the evidence or usurp the trial

court’s credibility determinations. Where, as here, the record supports the

trial court’s findings, we decline to find an abuse of discretion. Without more,

Mother is not entitled to relief.

Termination Pursuant to Section 2511(b)

      In her fourth issue, Mother contends that the trial court abused its

discretion in terminating her parental rights pursuant to 23 Pa.C.S. § 2511(b).

Mother’s Br. at 22.      To support her argument, Mother makes the bald

averment that there is a strong and loving bond between her and Children,

and that severing the bond would cause irreparable harm to Children. Id. at

21-22. Mother’s argument fails.

      With respect to Section 2511(b), our analysis focuses on the effect that

terminating the parental bond will have on the child. In particular, we review

whether “termination of parental rights would best serve the developmental,

physical, and emotional needs and welfare of the child.” In re Adoption of

J.M., 991 A.2d 321, 324 (Pa. Super. 2010).             It is well settled that

“[i]ntangibles such as love, comfort, security, and stability are involved in the



                                     - 13 -
J-A27004-21


inquiry into needs and welfare of the child.” In re C.M.S., 884 A.2d 1284,

1287 (Pa. Super. 2005) (citation omitted).

      One major aspect of the “needs and welfare” analysis concerns the

nature and status of the emotional bond that the child has with the parent,

“with close attention paid to the effect on the child of permanently severing

any such bond.” In re Adoption of N.N.H., 197 A.3d 777, 783 (Pa Super.

2018) (citation omitted). The fact that a child has a bond with a parent does

not preclude the termination of parental rights. In re A.D., 93 A.3d 888, 897

(Pa. Super. 2014). Rather, the trial court must examine the depth of the bond

to determine whether the bond is so meaningful to the child that its

termination   “would    destroy   an     existing,   necessary,   and   beneficial

relationship.” Id. at 898 (citation omitted). Moreover, the trial court may

consider intangibles, such as the love, comfort, security, and stability the child

might have with the adoptive resource. In re N.A.M., 33 A.3d 95, 103 (Pa.

Super. 2011). Ultimately, the concern is the needs and welfare of the child.

In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010).

      Here, the trial court considered the love, comfort, security, and stability

that Children have in their Aunt’s home, and emphasized the bond between

Children and their Aunt. The trial court opined:

      Here, Dr. Madero, the [c]aseworker, the Guardian Ad Litem, and
      [] Children’s attorney all have opined in unqualified terms that []
      Children are thriving in Aunt’s home, that [] Children have a
      strong bond with Aunt and her family (all of whom, of course, are
      each Child’s extended family as well), that [] Children have lived
      happily in that home for the bulk of the last five years, and that

                                       - 14 -
J-A27004-21


       the breaking of the bond between Aunt and [] Children would
       cause [] Children to suffer. There is no credible evidence that it
       would be in the best interests of [] Children to return to Mother.

Trial Ct. Op. at 15. Further, the trial court acknowledged that a bond existed

between Mother and Children, but rejected Mother’s averment that severing

the bond would cause irreparable harm to Children. The trial court explained:

       Granted, there was credible evidence of a bond between Mother
       and [] Children, and at various times that bond has been described
       as strong. But there was also substantial evidence that [] Children
       wanted to become adopted and stay with their Aunt, to avoid
       contact with [] Mother (as recently as March 2021), and that they
       were afraid of being with [] Mother when she would appear to be
       erratic, physically or emotionally abusive, intoxicated, exposing
       them to inappropriate situations, and/or cursing at them. Surely
       all of that cannot be accurately summarized as a “strong and
       loving bond” that must supersede all other conclusions.
       Sometimes a court must place a child’s need for permanency
       above that of conflicted emotions about love for a biological
       parent. Regrettably, that has been necessary for us to do.

Id. at 15-16. As the record supports the trial court’s findings, we find no

abuse of discretion.

Subsidized Permanent Legal Custody

       In her fifth issue, Mother avers that the court erred in granting

termination of parental rights when subsidized permanent legal custody is a

more appropriate permanency goal than adoption.4            Mother’s Br. at 27.
____________________________________________


4 Subsidized permanent legal custody is one of the permanency goals a
juvenile court may consider at each permanency review hearing. 42 Pa.C.S. §
6351(f.1)(3). “SPLC transfers permanent legal custody to the [dependent]
child’s legal custodian without requiring the termination of . . . parental rights.
When deemed appropriate, the trial court has the power to permit continued
visitation by the [dependent] child’s ... parents.” In re B.S., 861 A.2d 974,
977 (Pa. Super. 2004). Alternative permanency arrangements such as
(Footnote Continued Next Page)


                                          - 15 -
J-A27004-21



Mother did not appeal any orders emanating from the juvenile court in

Children’s dependency case; all that is before this Court is the propriety of the

trial court orders terminating parental rights.       While we acknowledge that

permanency goals and termination proceedings are interrelated, they are

undoubtedly separate legal issues. In re Adoption of J.N.M., 177 A.3d 937,

947 (Pa. Super. 2018). We may not decide an issue that is not properly before

us. Id. Accordingly, we decline to address this issue.

Objections and Directing Progress of Hearing

       In her final issue, Mother avers that the trial court abused its discretion

by failing to properly consider and sustain Mother’s counsel’s objections and

directing the hearing’s progress.         Mother’s Br. at 31.   The trial court was

unable to address this issue and concluded that the issue was waived because

it was too vague. Trial Ct. Op. at 11. We agree. See In re A.B., 63 A.3d

345, 350 (Pa. Super. 2013) (explaining that a rule 1925(b) statement must

be specific enough for the trial court to identify and address the issue and this

Court may find waiver where a concise statement is too vague).

CONCLUSION

       In conclusion, the record supports the trial court’s findings, and we

decline to reweigh the evidence. Accordingly, we conclude that the trial court
____________________________________________


SPLC offer less stability than adoption because parents may petition the court
to attempt to re-gain custody at any time, but SPLC may be appropriate in
cases where reunification or adoption is not in the best interest of the
child. See In re S.H., 71 A.3d 973, 978 (Pa. Super. 2013).



                                          - 16 -
J-A27004-21



did not abuse its discretion when it terminated Mother’s parental rights to

Children pursuant to Sections 2511(a)(8) and (b).

     Orders affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/7/2022




                                  - 17 -